Citation Nr: 0419996	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right hip 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a right ankle 
disability.  

6.  Entitlement to a compensable disability rating for 
residuals of a spontaneous pneumothorax of the left chest.  

7.  Entitlement to a compensable disability rating for 
tendinitis of the left foot.  

8.  Entitlement to an increased disability rating for 
residuals of removal of osteochondroma of the right foot with 
tendinitis, post-operative osteotomy, tenotomy of the second 
digit, and partial resection of the arthroplasties of the 
second and third digits, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1978 
to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied the issues 
of entitlement to service connection for bilateral hearing 
loss; entitlement to service connection for tinnitus; 
entitlement to service connection for a right hip disability, 
asserted to be secondary to the service-connected right foot 
disability; entitlement to service connection for a right 
knee disability, asserted to be secondary to the 
service-connected right foot disability; entitlement to 
service connection for a right ankle disability, asserted to 
be secondary to the service-connected right foot disability; 
entitlement to a compensable disability rating for residuals 
of a spontaneous pneumothorax of the left chest; and 
entitlement to a compensable disability rating for tendinitis 
of the left foot.  Also in the June 2003 rating action, the 
RO granted a compensable disability evaluation of 10 percent, 
effective from January 2003, for the service-connected 
residuals of removal of osteochondroma of the right foot with 
tendinitis, post-operative osteotomy, tenotomy of the second 
digit, and partial resection of the arthroplasties of the 
second and third digits.  

(The issues of entitlement to a compensable disability rating 
for tendinitis of the left foot and entitlement to a 
disability rating greater than 10 percent for residuals of 
removal of osteochondroma of the right foot with tendinitis, 
post-operative osteotomy, tenotomy of the second digit, and 
partial resection of the arthroplasties of the second and 
third digits, will be discussed in the Remand portion of this 
decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran does not have bilateral hearing loss that is 
related to his period of active duty.  

3.  The veteran does not have tinnitus that is related to his 
period of active duty.  

4.  The veteran does not have a right hip disability 
associated with service or a service-connected disability.  

5.  The veteran does not have a right knee disability 
associated with service or a service-connected disability.  

6.  The veteran does not have a right ankle disability 
associated with service or a service-connected disability.  

7.  The service-connected residuals of a spontaneous 
pneumothorax of the left chest have been essentially 
asymptomatic.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2003).  

2.  Tinnitus was not incurred or aggravated during active 
military duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

3.  A right hip disability was not incurred or aggravated in 
service and is not proximately due to, or the result of, the 
service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  

4.  A right knee disability was not incurred or aggravated in 
service and is not proximately due to, or the result of, the 
service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  

5.  A right ankle disability was not incurred or aggravated 
in service and is not proximately due to, or the result of, 
the service-connected disability.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  

6.  A compensable disability rating for the service-connected 
residuals of a spontaneous pneumothorax of the left chest is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321(b)(1) and § 4.97, Diagnostic Code 6817 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In letters dated in January and March 2003, the statement of 
the case (SOC) issued in September 2003, a letter dated in 
September 2003, and supplemental statements of the case 
(SSOCs) furnished in December 2003 and January 2004, the RO 
informed the veteran of the criteria used to adjudicate his 
service connection and increased rating (residuals of a 
spontaneous pneumothorax of the left chest) claims as well as 
the type of evidence needed to substantiate these issues 
(including the type of evidence that VA would obtain for him 
and the specific information necessary from him).  Further, 
the SOC and multiple SSOCs furnished in the present case 
advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  In addition, in the 
January, March, and September 2003 letters, the RO 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was his duty to give 
enough information to enable VA to obtain any such available 
additional records and to ensure that the agency received 
pertinent evidence not in the possession of a federal 
department or agency.  Also in the January, March, and 
September 2003 letters, the RO informed the veteran of his 
opportunity to submit "additional evidence or the evidence 
itself."  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran has been 
accorded several pertinent VA examinations.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in January 2004, the veteran's 
representative requested that the Board remand the veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus.  Hearing transcript (T.) at 10.  In particular, 
the representative asserted that a relevant VA examination to 
determine the etiology of these disorders was necessary.  
Significantly, however, as the Board will discuss in the 
following decision, the relevant medical evidence of record 
does not reflect the presence of diagnosed hearing loss and 
tinnitus disabilities related to the veteran's active duty.  
As such, a remand to determine the etiology of the claimed 
hearing loss and tinnitus disabilities is not needed.  

Also at the January 2004 personal hearing, the veteran's 
representative requested that the Board remand the veteran's 
claim for service connection for a right knee disability, 
asserted to be secondary to the service-connected right foot 
disability, to the RO for a VA examination.  According to the 
representative, the purpose of the evaluation is to determine 
whether the veteran's right knee disorder is in fact related 
to his service-connected right foot disability.  T. at 10-11.  
Significantly, however, as the Board will discuss in the 
following decision, the veteran was accorded a VA orthopedic 
examination in April 2003 at which time the examiner 
concluded that the veteran's right knee pathology was not 
related to his right foot disability.  The Board has reviewed 
the report of this VA examination and finds that was 
sufficient for rating purposes.  As such, a remand to allow 
the veteran the opportunity to undergo another VA examination 
of his right leg is not necessary.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the veteran's service connection and 
increased rating (residuals of a spontaneous pneumothorax of 
the left chest) claims would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

II.  Service Connection For Bilateral Hearing Loss

A.  Factual Background

The service medical records are essentially negative for 
complaints of, treatment for, or findings of hearing loss in 
either of the veteran's ears.  An audiogram completed in June 
1981 provided the following puretone thresholds:  5 decibels 
at 500 Hertz, 0 decibels at 1000 Hertz, 0 decibels at 
2000 Hertz, 0 decibels at 3000 Hertz, and 5 decibels at 
4000 Hertz (in the right ear) and 0 decibels at 500 Hertz, 
0 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 
0 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz (in 
the left ear).  

At the separation examination which was conducted in August 
1981, the veteran denied ever having experienced hearing 
loss.  The audiological evaluation completed at that time 
confirmed the results of the audiogram conducted two months 
earlier in June 1981.  

At the VA examination conducted in April 1982, the veteran 
made no complaints regarding any hearing problems.  This 
evaluation demonstrated that his ears were normal.  

At the January 2004 personal hearing, the veteran testified 
that he experienced hearing problems during his active duty.  
T. at 12-13.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

With regard to the pertinent regulation concerning hearing 
loss claims, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  

The Board acknowledges the veteran's contentions that he had 
hearing problems during active duty and that his current 
hearing disorder is related to such in-service problems.  
See, e.g., T. at 12-13.  Significantly, however, the 
competent evidence of record does not support these 
assertions.  

At the August 1981 separation examination, the veteran denied 
ever having experienced hearing loss.  Neither the 
in-service, nor the post-service, medical records provide 
competent evidence of hearing impairment.  

Without competent evidence of a diagnosis of bilateral 
hearing loss and of an association between such a disability 
and active duty, service connection for the disorder cannot 
be granted.  The preponderance of the evidence is, therefore, 
against the veteran's claim for service connection for 
bilateral hearing loss, and the reasonable doubt doctrine is 
not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

III.  Service Connection For Tinnitus

A.  Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  At the August 1981 
separation examination, the veteran denied ever having 
experienced ear trouble.  This evaluation demonstrated that 
the veteran's ears were normal.  

At the April 1982 VA examination, the veteran made no 
complaints regarding any ringing in his ears.  This 
evaluation demonstrated that his ears were normal.  

At the January 2004 personal hearing, the veteran testified 
that he experienced ringing in his ears during his active 
duty.  T. at 12-13.  According to the veteran's testimony, he 
noted, upon discharge from the military, that he had constant 
ringing in his ears and that he had been told that nothing 
could be done for this symptom.  T. at 12-13.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The Board acknowledges the veteran's contentions that he 
experienced ringing in his ears during his active duty and 
that his current tinnitus is related to such in-service 
problems.  See, e.g., T. at 12-13.  Significantly, however, 
the competent evidence of record does not support these 
assertions.  

As the Board has discussed, neither the in-service, nor the 
post-service, medical records provide competent evidence of 
tinnitus.  Without competent evidence of a diagnosis of 
tinnitus and of an association between such a disability and 
active duty, service connection for the disorder cannot be 
granted.  The preponderance of the evidence is, therefore, 
against the veteran's claim for service connection for 
tinnitus, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for hearing loss 
and tinnitus because there is no evidence of pertinent 
disability in service or following service.  Thus, there is 
no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of abnormal findings 
in service, the negative examination performed at separation 
from service, and the lack of competent evidence showing 
pertinent disability in the many years after service, any 
finding that pertinent disability is related to service would 
have to be based on pure speculation.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

IV.  Service Connection For A Right Hip Disability, Secondary 
To The Service-Connected Right Foot Disability

A.  Factual Background

According to the service medical records, in July 1981, the 
veteran sought treatment for complaints of left back and 
flank pain for the previous two days.  The examiner assessed 
slight muscle strain.  The service medical records provide no 
specific mention of any right hip complaints or pathological 
findings.  At the August 1981 separation examination, the 
veteran denied ever having experienced bone, joint, or other 
deformity.  This evaluation demonstrated that the veteran's 
lower extremities were normal.  

At the April 1982 VA examination, the veteran made no 
complaints regarding any right hip symptoms.  No right hip 
disability was noted in this evaluation report.  

On the same day in April 2003, the veteran underwent VA joint 
and feet examinations.  According to the reports of these 
evaluations, the veteran described pain in his lower back and 
upper anterior thigh area (below his groin).  He stated that 
the onset of these symptoms was 1995.  He denied sustaining 
any injury.  He noted that he had been told that he had 
degenerative arthritis.  

A physical examination of the veteran's right hip 
demonstrated slight to moderate tenderness at the most 
anterior thigh (not the groin) which is below the inguinal 
ligament, flexion from 105 degrees to 110 degrees, abduction 
between 25 degrees and 40 degrees, adduction to 30 degrees, 
internal rotation to 45 degrees, and external rotation to 
60 degrees.  X-rays taken of the veteran's right hip showed 
no significant abnormality.  

The examiner noted that the veteran does not specifically 
describe symptoms in his right hip region but, instead, 
associates symptomatology to his right low back and the right 
upper quarter of his anterior thigh.  Following review of the 
radiographic films, the examiner concluded that the veteran 
has no diagnosed right hip disorder.  In support of this 
conclusion, the examiner cited the normal examination and 
radiographic studies of the veteran's right hip.  

At the January 2004 personal hearing, the veteran asserted 
that he has a right hip disorder as a result of his 
service-connected right foot disability.  T. at 10.  He 
describes pain in his right hip, particularly upon walking 
two or three miles.  T. at 11.  According to the veteran's 
testimony, the basis for this opinion is the abnormal gait 
that he developed as a result of his service-connected right 
foot disability.  T. at 13-14.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  
Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed a right hip disability as a resulted of his 
service-connected right foot disorder.  Specifically, he has 
contended that, as a result of his service-connected right 
foot disorder, he developed an abnormal gait which then 
caused a right hip disability.  T. at 10-11, 13-14.  

Significantly, in the present case, the veteran has not been 
diagnosed with a right hip disability.  While post service 
clinical records note complaints of right hip pain, pain is 
not analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability).  With regard to the 
service connection issue, the Court held that pain alone 
without a diagnosed or identifiable underlying malady or 
condition did not constitute a disability for which service 
connection may be granted.  Subsequently, the Federal Circuit 
dismissed the service connection issue and stated it (the 
Federal Circuit) was precluded from reviewing the factual 
determinations of the Board or the United States Court of 
Appeals for Veterans Claims (Court).)  

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of a 
diagnosed right hip disability.  Without competent evidence 
of a diagnosed right hip disorder, service connection for 
such a disability as secondary to the service-connected right 
foot disability cannot be granted.  The preponderance of the 
evidence is, therefore, against the veteran's claim for 
service connection for a right hip disability, asserted to be 
secondary to the service-connected right foot disorder, and 
the reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

V.  Service Connection For A Right Knee Disability, Secondary 
To The Service-Connected Right Foot Disability

A.  Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a right knee disability.  At 
the August 1981 separation examination, the veteran denied 
ever having experienced a "trick" or locked knee or any 
bone, joint, or other deformity.  This evaluation 
demonstrated that the veteran's lower extremities were 
normal.  

At the April 1982 VA examination, the veteran made no 
complaints regarding any right knee symptoms.  No right knee 
disability was noted in this evaluation report.  

In October 1984, the veteran was hospitalized for several 
days at the VA Medical Center (VAMC) in Tucson, Arizona.  
During that time, he underwent operations on his right foot.  
A physical examination demonstrated crepitus with full range 
of motion of the right knee.  The veteran reported a history 
of trauma.  

At the VA joints and feet examinations conducted in April 
2003, the veteran reported experiencing symptoms of right 
knee pathology intermittently since approximately 1987 or 
1988.  In particular, he complained of daily pain in his 
right knee (including his upper patellar tendon region) as 
well as popping and cracking.  He denied experiencing any 
swelling, sustaining any injury to his right knee, or 
undergoing surgery or wearing a brace, for this joint.  

A physical examination of the veteran's right knee 
demonstrated slight to moderate tenderness of the patellar 
tendon, stable cruciate and collateral ligaments, some pain 
laterally on McMurray's test, negative internal torsion, no 
effusion or crepitation, extension to zero degrees, and 
flexion to 135 degrees.  (The examiner also noted that the 
veteran had slight tenderness in the patellar tendon of his 
left knee as well as some pain laterally on McMurray's test 
on his left knee.)  X-rays taken of the veteran's right knee 
showed no significant abnormality.  The examiner expressed 
his opinion that the veteran's right knee pathology was not 
related to his right foot disability.  The examiner cited the 
objective evaluation findings which indicated pathology in 
both the veteran's knees.  

At the January 2004 personal hearing, the veteran testified 
that he experiences pain in his right knee, particularly upon 
walking half an hour to an hour.  T. at 10-11.  According to 
the veteran's testimony, he believes that his 
service-connected right foot disability caused him to develop 
an abnormal gait which, in turn, resulted in his right knee 
disorder  T. at 13-14.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  
Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed a right knee disability as a resulted of his 
service-connected right foot disorder.  Specifically, he has 
contended that, as a result of his service-connected right 
foot disability, he has developed an abnormal gait which has 
caused a right knee disability.  T. at 10-11, 13-14.  

The only pathology shown on examination of the veteran's 
right knee has been slight to moderate tenderness of the 
patellar tendon as well as some lateral pain on McMurray's 
test.  Significantly, the physician who recently examined the 
veteran in April 2003 concluded that the pathology of the 
veteran's right knee is not associated with his 
service-connected right foot disorder.  There is no competent 
evidence to rebut this opinion.  Consequently, the Board must 
conclude that the available evidence of record does not 
provide competent evidence of right knee disability 
associated with service or service-connected disability.  
Without competent evidence of such a relationship, service 
connection cannot be granted.  The preponderance of the 
evidence is, therefore, against the veteran's claim for 
service connection for a right knee disability, asserted to 
be secondary to the service-connected right foot disorder, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  

VI.  Service Connection For A Right Ankle Disability, 
Secondary To The Service-Connected Right Foot Disability

A.  Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a right ankle disability.  At 
the August 1981 separation examination, the veteran denied 
ever having experienced bone, joint, or other deformity.  
This evaluation demonstrated that the veteran's lower 
extremities were normal.  

At the April 1982 VA examination, the veteran made no 
complaints regarding any right ankle symptoms.  No right 
ankle disability was noted in this evaluation report.  

During the October 1984 VA hospitalization for right foot 
treatment, the veteran also underwent a physical examination 
which demonstrated crepitus with full range of motion of his 
right ankle.  He reported a history of trauma.  

At the VA joints and feet examinations conducted in April 
2003, the veteran reported starting to experience soreness in 
his right ankle approximately two to three years after his 
foot operation.  In particular, he described daily soreness 
medially and laterally below the malleoli.  He also noted 
that his right ankle swells by most evenings but then returns 
to normal by the mornings.  He denied having sustained any 
injury to his right ankle, undergoing surgery on this joint, 
or wearing a brace.  

A physical examination of the veteran's right ankle 
demonstrated tenderness around the lateral ligament region 
(which was greater than that around the medial ligament 
region below the malleoli), slight to moderate tenderness to 
the distal third of the medial tibia (with slight tenderness 
in the same area on the left), no swelling, dorsiflexion of 
10 degrees, and planter flexion of 45 degrees.  X-rays taken 
of the veteran's right ankle showed no significant 
abnormality.  The examiner concluded that the veteran's right 
ankle pathology was not related to his right foot disability.  
The examiner cited the objective evaluation findings which 
indicated pathology in both the veteran's right and left 
ankles.  

At the January 2004 personal hearing, the veteran testified 
that he experiences constant soreness in his right ankle.  
T. at 11-12.  According to the veteran's testimony, he 
believes that his service-connected right foot disability 
caused him to develop an abnormal gait which, in turn, 
resulted in his right ankle disorder.  T. at 13-14.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  
Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed a right ankle disability as a resulted of his 
service-connected right foot disorder.  Specifically, he has 
contended that, as a result of his service-connected right 
foot disability, he has developed an abnormal gait which has 
caused a right ankle disability manifested by constant 
soreness.  T. at 11-14.  

The only pathology shown on examination of the veteran's 
right ankle has been tenderness around the lateral ligament 
region and slight to moderate tenderness to the distal third 
of the medial tibia.  Significantly, the physician who 
recently examined the veteran in April 2003 concluded that 
the pathology of the veteran's right ankle is not associated 
with his service-connected right foot disorder.  There is no 
competent evidence to rebut this opinion.  Consequently, the 
Board must conclude that the available evidence of record 
does not provide competent evidence of right ankle disability 
associated with service or service-connected disability.  
Without competent evidence of such a relationship, service 
connection cannot be granted.  The preponderance of the 
evidence is, therefore, against the veteran's claim for 
service connection for a right ankle disability, asserted to 
be secondary to the service-connected right foot disorder, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  

VII.  Compensable Rating For Service-Connected Residuals Of A 
Spontaneous Pneumothorax Of The Left Chest

A.  Factual Background

According to the service medical records, the veteran was 
treated in July 1980 and July 1981 for left spontaneous 
pneumothorax.  Both episodes were found to have resolved.  

At the August 1981 separation examination, the veteran 
reported having previously experienced, or experiencing at 
that time, shortness of breath, pain or pressure in his 
chest, and a chronic cough.  The examiner noted that the 
veteran had experienced two episodes of spontaneous 
pneumothorax.  The discharge examination demonstrated the 
presence of a one-inch scar on the left lateral area of the 
veteran's chest.  Chest X-rays showed no significant 
abnormality.  

At the April 1982 VA examination, the veteran denied having 
any recurrences of spontaneous pneumothorax since the last 
occurrence in 1981 during service .  However, he did describe 
episodes of discomfort in his chest, exertional dyspnea, and 
a chronic cough.  He noted that he smoked approximately half 
a pack of cigarettes a day.  A physical evaluation conducted 
at the time of the VA examination demonstrated a half-inch 
well-healed and nontender scar on the lateral aspect of the 
left chest wall, lungs which were clear to auscultation and 
percussion, normal respiratory excursions, no dyspnea at 
rest, no cough, inspiration of 34 inches, and expiration of 
33 inches.  Pulmonary function tests were normal.  Chest 
X-rays showed no significant cardiopulmonary abnormality.  
The examiner did not diagnose a lung disorder, to include 
spontaneous pneumothorax.  

In July 1982, the RO considered this additional evidence.  In 
particular, the RO granted service connection for residuals 
of left spontaneous pneumothorax, to include a healed scar.  
The RO assigned a noncompensable evaluation to this 
disability, effective from October 1981.  In a rating action 
subsequently dated in February 1985, the RO redefined this 
service-connected disability as residuals of spontaneous 
pneumothorax of the left chest.  

The veteran's service-connected residuals of spontaneous 
pneumothorax of the left chest have remained evaluated as 
noncompensably disabling.  During the current appeal, and 
specifically in April 2003, the veteran underwent a VA 
miscellaneous respiratory diseases examination.  At that 
time, he described some anterior chest pain since starting to 
swim three weeks prior to the evaluation.  He denied any 
dyspnea.  A physical examination demonstrated the ability to 
ambulate without difficulty, no dyspnea, lungs which were 
clear without rales or wheezes, a freely movable and 
nontender scar on the lateral left side, very tender left 
second through fourth ribs, and slight tenderness of the 
right ribs.  X-rays taken of the veteran's chest were 
unremarkable.  The examiner provided an impression of 
spontaneous pneumothorax on two occasions by history as well 
as costochondritis.  The examiner concluded that the 
costochondritis is not related to the pneumothorax.  

At the January 2004 personal hearing, the veteran testified 
that he experiences chest pain, difficulty breathing, 
wheezing, and coughing with rain and increased humidity.  
T. at 8-10, 14-15.  The veteran stated that he does not seek 
emergency room treatment for this symptomatology because he 
does not have the money to pay for such treatment.  
T. at 8-9.  According to the veteran's testimony, he has not 
had an episode of pneumothorax since his discharge from 
active duty.  T. at 16.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  

With regard to the veteran's increased rating claim for the 
service-connected residuals of a spontaneous pneumothorax of 
the left chest, the Board notes that the RO has evaluated 
this disorder by analogy to pulmonary vascular disease.  
According to the pertinent schedular criteria, evidence that 
such a disorder is asymptomatic following resolution of a 
pulmonary thromboembolism will result in the assignment of a 
noncompensable disability rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6817 (2003).  The next higher disability 
evaluation of 30 percent requires evidence of a symptomatic 
condition following resolution of an acute pulmonary 
embolism.  Id.  Evidence that chronic pulmonary 
thromboembolism requires anticoagulant therapy or the need 
for inferior vena cava surgery without evidence of pulmonary 
hypertension or right ventricular dysfunction is necessary 
for the grant of the next higher disability rating of 
60 percent.  Id.  The highest disability rating allowable 
pursuant to this diagnostic code, 100 percent, requires 
evidence of primary pulmonary hypertension or chronic 
pulmonary thromboembolism with evidence of pulmonary 
hypertension, right ventricular hypertrophy, or cor 
pulmonale, or pulmonary hypertension secondary to other 
obstructive disease of the pulmonary arteries or veins with 
evidence of right ventricular hypertrophy or cor pulmonale.  
Id.  Other residuals following pulmonary embolism will be 
evaluated under the most appropriate diagnostic code, such as 
chronic bronchitis (Diagnostic Code 6600) or chronic pleural 
effusion or fibrosis (Diagnostic Code 6844) without 
combination to any evaluation assigned pursuant to Diagnostic 
Code 6817.  38 C.F.R. § 4.97, Note following Diagnostic 
Code 6817 (2003).  

Throughout the current appeal, the veteran has asserted that 
the service-connected residuals of a spontaneous pneumothorax 
of his left chest are more severe than the current 
noncompensable disability evaluation indicates.  Although he 
has admitted not experiencing an episode of pneumothorax 
since his discharge from active duty, he has also described 
chest pain, difficulty breathing, wheezing, and coughing with 
rain and increased humidity.  T. at 8-10, 14-16.  

The veteran's descriptions of his service-connected 
spontaneous pneumothorax residuals are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

During the current appeal, the veteran's service-connected 
spontaneous pneumothorax residuals have been essentially 
asymptomatic.  The claims folder contains no competent 
evidence of inpatient or outpatient treatment for this 
disability during the current appeal.  Furthermore, the VA 
examination that the veteran recently underwent in April 2003 
reflects the ability to ambulate without difficulty, lungs 
which were clear without rales or wheezes, no dyspnea, a 
freely movable and nontender scar on the lateral left side, 
very tender left second through fourth ribs, slight 
tenderness of the right ribs, and no radiographic findings.  
The examiner noted that the veteran has costochondritis but 
explained that this disorder is not related to the two 
historical episodes of pneumothorax.  

Without evidence of a symptomatic condition following 
resolution of an acute pulmonary embolism, a compensable 
rating for the service-connected spontaneous pneumothorax 
residuals cannot be awarded.  See, 38 C.F.R. § 4.97, 
Diagnostic Code 6817 (2003).  In view of the fact that the 
preponderance of the evidence against the veteran's claim for 
a compensable disability rating for the service-connected 
spontaneous pneumothorax residuals, this issue must be 
denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that, the veteran's service-connected 
spontaneous pneumothorax residuals have resulted in marked 
interference with his employment or require frequent periods 
of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected spontaneous 
pneumothorax residuals have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a right hip disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a right ankle disability is denied.  

A compensable disability rating for residuals of a 
spontaneous pneumothorax of the left chest is denied.  


REMAND

With regard to the claim for a disability rating greater than 
10 percent for the service-connected residuals of removal of 
osteochondroma of the right foot with tendinitis, 
post-operative osteotomy, tenotomy of the second digit, and 
partial resection of the arthroplasties of the second and 
third digits, the Board notes that the RO has evaluated the 
veteran's service-connected right foot disability by analogy 
to new and benign growths of bones.  According to the 
relevant diagnostic code, impairment resulting from new and 
benign growths of bones will be rated based on limitation of 
motion of the affected part(s), as with degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015 and Note 
following Diagnostic Codes 5013 through 5024 (2003).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected right foot disability requires 
consideration of limitation of motion of this extremity.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5015 and Note 
following Diagnostic Codes 5013 through 5024 (2003).  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2003).  

The VA foot examination conducted in April 2003 in the 
present case included an evaluation of the veteran's right 
foot.  In particular, the examination of this extremity 
demonstrated a slight limp on the right, tenderness to 
palpation of the metatarsal phalangeal regions dorsally (#s 
2, 3, and 4), and a second toe deformity with hyperextension 
15 degrees at the proximal interphalangeal (PIP) joint, 
flexion at the distal interphalangeal (DIP) joint of 
15 degrees, and an inability to straighten the toe out in 
these two joints.  The examiner did not discuss whether any 
weakened movement, excess fatigability, or incoordination 
attributable to the service-connected disability is present 
or whether any pain could significantly limit functional 
ability during flare-ups or when the veteran uses his foot 
repeatedly over a period of time.  On remand, therefore, the 
veteran should be accorded a pertinent VA examination which 
will provide such evidence.  

With regard to the claim for a compensable disability rating 
for service-connected tendinitis of the left foot, the Board 
notes that the veteran underwent a VA foot examination in 
April 2003.  Importantly, however, this examination did not 
include an evaluation of the veteran's left foot.  This 
omission was discussed at the January 2004 personal hearing.  
T. at 8.  Consequently, the Board believes that a remand of 
this issue is necessary to accord the veteran an opportunity 
to undergo a pertinent VA examination of his left foot.  The 
examination should provide sufficient evidence to evaluate 
adequately the veteran's service-connected left foot 
disability.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5024 and 
Note following Diagnostic Codes 5013 through 5024 (2003).  
See also, 38 C.F.R. §§ 4.40 and 4.45, 4.59 (2003) and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of bilateral foot treatment that 
the veteran has received at the VA 
Medical Center in Tucson, Arizona since 
February 2001.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
nature and extent of the 
service-connected tendinitis of the left 
foot as well as the service-connected 
residuals of removal of osteochondroma of 
the right foot with tendinitis, 
post-operative osteotomy, tenotomy of the 
second digit, and partial resection of 
the arthroplasties of the second and 
third digits.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

The examiner should note in the 
examination report all pathology shown on 
examination to be associated with these 
disabilities.  In particular, the 
examiner should discuss the ranges of 
motion of both of the veteran's feet.  
Furthermore, the examiner should note 
whether either of the veteran's feet 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses either of his feet 
repeatedly over a period of time.  

3.  Thereafter, the RO should re-
adjudicate the issues of entitlement to a 
compensable disability rating for 
tendinitis of the left foot and 
entitlement to a disability rating 
greater than 10 percent for the 
service-connected residuals of removal of 
osteochondroma of the right foot with 
tendinitis, post-operative osteotomy, 
tenotomy of the second digit, and partial 
resection of the arthroplasties of the 
second and third digits.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



